DETAILED ACTION

Response to Amendment
Claims 1, 3-4 and 6-8 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 5/24/2022.

Allowable Subject Matter
Claims 1, 3-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding amended instant independent claim 1 submitted 5/24/2022 have been found persuasive.  Instant independent claim 1 discloses a pouch secondary battery including an electrode assembly and a pouch member including a degassing sealing portion as structurally set forth in the claim, the degassing sealing portion including a degassing bar as set forth in the claim and an offset bar as set forth in the claim, with the bar and offset bar related structurally to each other as set forth in the claim.
Cho, Matsui, Ogihara, and Bhola are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, none of the aforementioned references, alone or in combination, discloses nor renders obvious all of the aforementioned limitations of amended instant independent claim 1.  Namely, as persuasively argued by the Applicants, the aforementioned references do not explicitly disclose all of the pouch structure including the degassing sealing portion including a bar and offset bar as spatially set forth in the instant claim.  At most, the Cho reference discloses a pouch that has a sealing portion that is adapted to allow internal gases to escape therefrom.  The intricate structure of the instant independent claim is not disclosed nor rendered obvious by Cho nor any of the other cited references.
A further search did not reveal any additional prior art references that alleviate the previously cited references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725